NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 26, 2017* 
                                 Decided May 26, 2017 
                                             
                                         Before 
 
                           FRANK H. EASTERBROOK, Circuit Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1373 
 
ROBERT ALLEN,                                    Appeal from the United States 
      Plaintiff‐Appellant,                       District Court for the Northern District 
                                                 of Illinois, Eastern Division. 
      v.                                          
                                                 No. 13cv00146 
PARTHASARATHI GHOSH, et al.,                      
      Defendants‐Appellees.                      John J. Tharp, Jr. 
                                                 Judge. 
 

                                        O R D E R 

       Robert Allen, an Illinois prisoner, claims in this suit under 42 U.S.C. § 1983 that 
the medical providers (the doctors and a nurse) responsible for his care at Stateville 
Correctional Center were deliberately indifferent to his chronic testicular pain, and that 
Wexford Health Services, a contractor serving the state’s prisons, has a policy of 
intentionally denying and delaying medical care to prisoners. The district court granted 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1373                                                                           Page 2 
 
summary judgment for the defendants, and Allen has appealed. Allen contends that the 
lawyer recruited by the district court to assist him should have sought an expert witness. 
He also contends that the district court abused its discretion by not enlisting another 
pro bono lawyer after his recruited counsel (and, before that, his retained lawyer) was 
granted leave to withdraw. We reject both arguments. 
          
         The underlying facts are undisputed. Allen has been incarcerated at Stateville the 
entire time he has suffered from chronic testicular pain, which began in 2006 but 
worsened in 2007. Dr. Parthasarathi Ghosh, at that time the medical director at Stateville, 
first treated Allen in August 2007. Allen complained of testicular pain and swelling, and 
Dr. Ghosh diagnosed him with epididymitis, an infection or inflammation of the 
epididymis, a coiled tube at the back of a testicle. Dr. Ghosh prescribed an antibiotic, a 
pain reliever, and a jockstrap for testicular support. He instructed Allen to return for a 
checkup in early September, though whether Allen did so is unclear. 
           
         When Dr. Ghosh next saw Allen in October 2007, he noticed a small lump on the 
left testicle. He prescribed pain medication and ordered an ultrasound. In February 2008, 
after Dr. Ghosh had received the results of that ultrasound, he referred Allen to a 
urologist, Dr. Roohollah Sharifi. For unknown reasons Allen did not see Dr. Sharifi until 
August 2008. Dr. Sharifi diagnosed Allen with orchiepididymitis, the inflammation of 
the epididymis and testicle. Dr. Sharifi concurred with Dr. Ghosh’s previous 
prescription of antibiotics, pain medication, and scrotal support. Dr. Sharifi also 
suggested an MRI to rule out testicular cancer because he detected a small mass in 
Allen’s left testicle. 
          
         The same day that Allen returned from his consultation with Dr. Sharifi, 
Dr. Ghosh prescribed a new antibiotic. Allen followed up with Dr. Sharifi three months 
later, but his condition was unchanged. Allen never did receive the recommended MRI, 
but Dr. Sharifi has since opined that the results of a later ultrasound are consistent with 
Dr. Ghosh’s original diagnosis of epididymitis and, thus, not indicative of testicular 
cancer. During 2009 and 2010, Dr. Ghosh saw Allen seven more times, primarily to 
address gastroenterological pains, but also to manage his testicular pain. He did not 
perceive a mass in Allen’s left testicle. 
          
         Another doctor, Imhotep Carter, continued Allen’s treatment after Dr. Ghosh 
retired in 2010. Allen saw Dr. Carter three times from August 2011 through January 2012 
for various health issues, including stomach pain. Allen also complained about a “little” 
No. 16‐1373                                                                          Page 3 
 
testicular pain during one of those appointments, but there is no record of a similar 
complaint at the other two. 
         
        Dr. Obaisi then took over Allen’s care when Dr. Carter resigned from his position 
at Stateville. Dr. Obaisi first saw Allen in August 2012 and prescribed antibiotic 
injections to treat Allen’s testicular pain. The following month he prescribed a different 
antibiotic and another ultrasound. This is the ultrasound that led Dr. Sharifi, the 
urologist, to retract from his earlier suggestion that an MRI might be useful. Allen’s next 
two visits with Dr. Obaisi were unremarkable, but Dr. Obaisi hospitalized him in 
November 2012 thinking he possibly had a kidney stone. Dr. Obaisi continued treating 
Allen for testicular pain and in February 2013 sent him back to Dr. Sharifi for another 
consultation. 
          
        Meanwhile, Allen had filed this lawsuit in January 2013 claiming that Drs. Ghosh, 
Carter, and Obaisi, as well as another physician and a nurse at Stateville, had been 
deliberately indifferent to his testicular pain and that Wexford maintained a policy of 
intentionally refusing and delaying medical treatment. Initially, Allen retained a lawyer 
on contingency, and after Dr. Sharifi was deposed, that attorney asked the district court 
to compel Wexford to arrange a surgical consultation with him. Dr. Sharifi had testified 
that a vasectomy might alleviate Allen’s pain. The district court ordered the 
consultation, but after reexamining Allen, Dr. Sharifi concluded that surgery would be 
ineffective because Allen’s pain is too diffuse. This conclusion, along with Dr. Sharifi’s 
deposition testimony that the prison doctors had treated Allen appropriately, prompted 
retained counsel to withdraw, explaining that Allen’s claim of deliberate indifference 
was not viable. The district court allowed the attorney to withdraw but, at Allen’s 
urging, recruited a volunteer replacement. That lawyer, too, was allowed to withdraw 
after reviewing the discovery materials. The court denied Allen’s request to enlist a third 
lawyer. 
          
        The defendants moved for summary judgment and followed Northern District of 
Illinois Local Rule 56.2, which requires defendants to notify pro se litigants about the 
steps for opposing a motion for summary judgment and the consequences of 
disregarding those steps. Allen’s response to the defendants’ statement of material facts 
was deficient, but even after the district court had alerted him to the problem and given 
him another opportunity to contest the defendants’ statement of material facts, Allen’s 
revised response still was deficient. The district court then deemed the defendants’ 
statement admitted. The court concluded from the undisputed evidence that Allen had 
received regular and appropriate treatment for his testicular condition, thus defeating 
No. 16‐1373                                                                             Page 4 
 
his claim that the defendants were deliberately indifferent to his serious medical 
condition. 
         
        On appeal Allen does not challenge the district court’s conclusion that the 
undisputed evidence defeats his Eighth Amendment claims. Instead, he argues that the 
lawyer recruited by the district court should have retained an expert witness to 
substantiate his accusations of deliberate indifference. District courts do not supervise 
the parties’ lawyers, however, not even pro bono attorneys recruited by the court. 
See generally Aurora Loan Servs., Inc. v. Craddieth, 442 F.3d 1018, 1028 (7th Cir. 2006) 
(client’s remedy is malpractice action, not blaming third parties); Pendell v. City of Peoria, 
799 F.3d 916, 918 (7th Cir. 2015) (no right to effective counsel in civil cases). And neither 
are district judges required to find expert witnesses for inmates claiming deliberate 
indifference. See FED. R. EVID. 706(a); Dobbey v. Mitchell‐Lawshea, 806 F.3d 938, 941 
(7th Cir. 2015); Ledford v. Sullivan, 105 F.3d 354, 358–59 (7th Cir. 1997). Here, though, 
Allen was examined by an expert. He was seen by Dr. Sharifi, an independent, long‐time 
faculty member of the University of Illinois at Chicago’s surgical urology department. 
Wexford initially sent Allen to see him, but Allen’s retained attorney also arranged for 
Dr. Sharifi to examine Allen again after this lawsuit was filed. Allen does not like the 
opinions given by Dr. Sharifi after that examination and before at his deposition, but that 
does not mean he can shop around for a favorable witness at the court’s expense. 
         
        Allen also suggests that the district court abused its discretion by not locating a 
replacement when his appointed counsel withdrew. Inmates do not have a right to 
recruitment of counsel in civil cases, Dewitt v. Corizon, Inc., 760 F.3d 654, 657 (7th Cir. 
2014), though a pro se litigant’s request for assistance in finding a volunteer lawyer is 
entitled to careful consideration, Diggs v. Ghosh, 850 F.3d 905, 911–12 (7th Cir. 2017). That 
careful consideration was given here. After retained counsel was allowed to withdraw 
on the ground that discovery had shown Allen’s lawsuit to be without merit, the district 
court still recruited counsel for Allen, even though Allen’s pro se filings had been 
coherent. But after two attorneys had said they could not in good faith continue 
pursuing Allen’s lawsuit, the district court would have been wasting resources to recruit 
another lawyer for Allen. 
                                                                                                
                                                                                  AFFIRMED.